                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Priscilla A. Haddad,                          )
Ronald A. Haddad,                             )
                                              )
             Plaintiffs,                      )
                                              )
      v.                                      )
                                              )
American Home Mortgage Servicing, Inc.,       )
Ocwen Loan Servicing, LLC,                    )     No. 18 C 00731
Ocwen Financial Corp.,                        )
Homeward Residential Holdings, Inc.,          )     Judge Edmond E. Chang
Option One Mortgage Acceptance Corp.,         )
Option One Mortgage Corp.,                    )
H&R Block Mortgage Corp.,                     )
H&R Block, Inc.,                              )
Ada Services Corp., and                       )
Sand Canyon Corp.,                            )
                                              )
             Defendants.                      )

                           MEMORANDUM OPINION AND ORDER

                                   Introduction

      Plaintiffs Priscilla and Ronald Haddad lost their home to foreclosure in 2016

and in the process suffered significant stress in their financial lives and their

marriage. In January 2018, they filed this case, seeking to hold the Defendants liable

for violations of the Racketeer Influenced and Corrupt Organizations Act (RICO)

under 18 U.S.C. § 1962(c)-(d), and state law claims under the Illinois Consumer

Fraud and Deceptive Businesses Practices Act, 815 ILCS 505/1, et seq., civil
conspiracy, intentional infliction of emotional distress, and loss of consortium.1 See

R. 1, Compl.2

       In response, the Defendants filed motions to dismiss. American Home

Mortgage Servicing, Inc., Ocwen Loan Servicing, LLC, the Ocwen Financial

Corporation, and Homeward Residential Holdings, Inc. (call them the “Ocwen

Defendants”) filed a joint motion to dismiss for lack of jurisdiction and failure to state

a claim. R. 55, Ocwen Mot. Dismiss; see also R. 56, Ocwen Br.3 The other Defendants,

Option One Mortgage Acceptance Corporation, Option One Mortgage Corporation,

H&R Block Mortgage Corporation, Ada Services Corporation, and Sand Canyon

Corporation (call them the “Option One Defendants”) did the same, relying on the

Ocwen Defendants’ arguments. R. 60, Option One Mot. Dismiss.

       The Defendants all argue that the Haddads’ claims are barred under the

Rooker-Feldman doctrine and claim preclusion, as well as the relevant statutes of

limitations, and additionally that they fail to state claims under Federal Rules of Civil

Procedure 8(a) and 9(b). See Ocwen Mot. Dismiss; Ocwen Br.; Option One Mot.

Dismiss. In April 2018, the Haddads voluntarily dismissed their claim brought under



       1The  Plaintiffs assert that the Court has subject matter jurisdiction over their federal
claims under 28 U.S.C. § 1331 and supplemental jurisdiction over their state-court claims
under 28 U.S.C. § 1337. The Defendants’ motions have challenged the Court’s jurisdiction,
and this Opinion will address those arguments.
       The Haddads originally also included claims against H&R Block, Inc. in their
complaint. They voluntarily dismissed claims against H&R Block, Inc. in August 2017, R. 80,
in response to H&R Block, Inc.’s motion to dismiss, R. 70.
       2Citations to the docket are noted by “R.” followed by the docket number and, where

necessary, a page or paragraph citation.
       3The Ocwen Defendants initially filed two separate motions to dismiss, R. 43 and

R. 45, but the Court dismissed those motions without prejudice and instructed them to file
one motion instead, see R. 54.

                                               2
the Illinois Consumer Fraud and Deceptive Business Practices Act. See R. 25, Mot.

Voluntarily Dismiss; R. 28, Order (dismissing Count 3).

       For the reasons explained below, the Haddads’ federal claims are barred

because, as the complaint itself makes clear, those claims fall outside the RICO

statute of limitations, and alternatively because they fail to state claims under Rules

8(a) and 9(b). Because the basis for the Court’s supplemental jurisdiction over the

state law claims was its jurisdiction over the federal questions in Counts 1 and 2, and

the Haddads have not asserted diversity, the Court relinquishes supplemental

jurisdiction over the state law claims, namely, civil conspiracy, intentional infliction

of emotional distress, and loss of consortium. Those claims are dismissed without

prejudice to refiling in state court.

                                        I. Background

       For the purpose of deciding this motion, the Court accepts the allegations in

the complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007). As a preliminary

matter, ordinarily, a court may not consider matters outside the pleadings when

deciding a motion to dismiss. Doss v. Clearwater Title Co., 551 F.3d 634, 639-40 (7th

Cir. 2008). A court may, however, take judicial notice of matters of the public record

without converting a motion to dismiss into a motion for summary judgment.

Ennenga v. Starns, 677 F.3d 766, 773-74 (7th Cir. 2012). This “narrow exception” only

permits judicial notice of facts that are “not subject to reasonable dispute.” Gen. Elec.

Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080-81 (7th Cir. 1997)

(quoting Fed. R. Evid. 201(b)). A fact is not subject to reasonable dispute when it “(1)



                                              3
is generally known within the trial court's territorial jurisdiction; or (2) can be

accurately and readily determined from sources whose accuracy cannot reasonably

be questioned.” Fed. R. Evid. 201(b). Judicial notice thus “allow[s] courts to avoid

unnecessary proceedings when an undisputed fact in the public record establishes

that the plaintiff cannot satisfy the 12(b)(6) standard.” Gen. Elec. Capital, 128 F.3d

at 1081. A court may also consider documents attached to a motion to dismiss without

transforming it into a motion for summary judgment if the documents are “referred

to in the plaintiff's complaint and are central to his claim.” McCready v. eBay, Inc.,

453 F.3d 882, 891 (7th Cir. 2006) (cleaned up).4 Based on these principles, the Court

will consider the underlying state-court foreclosure records, R. 56-17, Ocwen Exh. Q,

which are in the public record, as well as the assignment of the mortgage servicing

rights to Sand Canyon Corporation, R. 1-4, Compl. Exh. D, and the Pooling and

Servicing Agreement for the trust in which the Haddads’ mortgage had been placed,

R. 1-1, Compl. Exh. A, which are both attached to and referred to in the complaint.

       In September 1987, Ronald and Patricia Haddad bought their home in River

Forest, Illinois for around $87,000. Compl. ¶ 68 at 14, ¶ 73 at 15. In February 2005,

they took out a mortgage loan on the house through H&R Block. Id. ¶ 69 at 14. At the

time, they had an annual income of $17,997, and they allege that their monthly

mortgage payments on the loan were $1,400. Id. ¶¶ 76-77 at 15.5 About a year after


       4This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
       5The Defendants argue that the Haddads’ payments at this time were higher than

they have alleged, Ocwen Br. at 2, 19-20, and the application for a refinance that Ocwen
submitted as an exhibit to its motion states that the monthly payments of principal and

                                              4
the 2005 mortgage, the Haddads’ income had fallen—Ronald’s business placing

classified news advertisements was collapsing—and they were struggling to make

mortgage payments. Id. ¶ 71 at 14, ¶ 74 at 15. The mortgage was serviced by Option

One. Id. ¶ 79 at 15. Around that same time, Wells Fargo began to call them to let

them know they could refinance their mortgage. Id. ¶ 70 at 14. One of Wells Fargo’s

representatives, a person named Josh, told the Haddads that their home was worth

$750,000. Id. ¶ 73 at 15. The Haddads seem to suggest that Wells Fargo knew the

Haddads were struggling to make their mortgage payments because Wells Fargo was

communicating about them with servicer Option One in some way. Id. ¶¶ 79-80 at

15.

       In any case, the Haddads refinanced their 2005 loan—again, with H&R

Block—on March 4, 2006. Compl. ¶ 81 at 15. The principal amount of the new

adjustable-rate loan was $470,000, and the initial monthly payments of principal and

interest were $2,970.72. Id. ¶¶ 81, 83 at 15-16. On May 1, 2008, the interest rate

adjusted, increasing the monthly principal and interest payment to $3,667.16. Id.

¶¶ 83-84 at 16.

       The Haddads’ loan was serviced at different points by AHMSI, Option

Mortgage, Ocwen, Sand Canyon, and Ada Services. Compl. ¶ 89 at 16. In 2008,

servicing rights appear to have been transferred from “Ada Services Corporation FKA

H&R Block Mortgage Corporation” to “Sand Canyon Corporation FKA Option One


interest were $3,407. R. 56-3, Ocwen Exh. C, Refinance App. at 3. But the application is not
attached to or referred to in the complaint, and Ocwen does not argue that it is available in
the public record, so the Court does not consider it for the purposes of evaluating the
Defendants’ motions to dismiss.
                                             5
Mortgage Corporation.” Compl., Exh. D, Sand Canyon Assignment. The Haddads

allege that they first learned of this transfer when it was filed in their state-court

case in 2014 (though it appears to have been recorded in 2012). Compl. ¶ 94 at 17.

      The Haddads eventually fell behind on their payments again, and Wells Fargo,

as Trustee for an Option One trust, began a state-court foreclosure case against them

in December 2008. Compl. ¶ 99 at 17; see Ocwen Exh. Q, Foreclosure Docket at 1-8.

On May 18, 2016, the state court entered an order confirming the sale and

distribution of the Haddads’ home. Compl. ¶ 99 at 17; Ocwen Exh. Q, Foreclosure

Docket at 102-104.

                                   II. Legal Standard

      The Ocwen and Option One Defendants bring their motions under Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). A Rule 12(b)(1) motion tests whether

the Court has subject-matter jurisdiction, Hallinan v. Fraternal Order of Police of

Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009); Long v. ShoreBank Dev. Corp.,

182 F.3d 548, 554 (7th Cir. 1999), while a Rule 12(b)(6) motion “test[s] the sufficiency

of the complaint,” Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990) (cleaned

up); Hallinan, 570 F.3d at 820..

      In order to survive a Rule 12(b)(1) motion, the plaintiff must establish that the

district court has jurisdiction over an action. United Phosphorous, Ltd. v. Angus

Chem. Co., 322 F.3d 942, 946 (7th Cir. 2011), overruled on other grounds by Minn-

Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012). “If subject matter jurisdiction

is not evident on the face of the complaint, [then] the ... Rule 12(b)(1) [motion is]



                                           6
analyzed [like] any other motion to dismiss, by assuming for the purposes of the

motion that the allegations in the complaint are true.” United Phosphorus, 322 F.3d

at 946. But “if the complaint is formally sufficient but the contention is there that

there is in fact no subject matter jurisdiction, [then] the movant may use affidavits

and other material to support the motion.” Id. (emphasis in original).

      The other ground that the defense advances is Rule 12(b)(6). “A motion under

Rule 12(b)(6) challenges the sufficiency of the complaint to state a claim upon which

relief may be granted.” Hallinan, 570 F.3d at 820. “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). These allegations “must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations

that are entitled to the assumption of truth are those that are factual, rather than

mere legal conclusions. Iqbal, 556 U.S. at 678-79.

      Ordinarily, claims must only meet the Rule 8(a)(2) standard. But claims

alleging fraud must also satisfy the heightened pleading requirement of Federal Rule

of Civil Procedure Rule 9(b), which requires that “[i]n alleging fraud or mistake, a

party must state with particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b) (emphasis added). And Rule 9(b)’s heightened pleading standard

applies to RICO claims that allege fraud. Slaney v. The Int’l Amateur Athletic Fed’n,

244 F.3d 580, 599 (7th Cir. 2001); see also Roppo v. Travelers Comm. Ins. Co., 869

F.3d 568, 589 (7th Cir. 2017); Goren v. New Vision Int’l, Inc., 156 F.3d 721, 729 (7th



                                            7
Cir. 1998). Thus, Rule 9(b) requires, generally speaking, that the Haddads’ complaint

state “the identity of the person making the misrepresentation, the time, place[,] and

content of the misrepresentation, and the method by which the misrepresentation

was communicated to the plaintiff.” Slaney, 244 F.3d at 599. Put differently, their

complaint “must describe the who, what, when, where, and how of the fraud.” Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 441-42

(7th Cir. 2011) (cleaned up).

                                    III. Analysis

                                A. Rooker-Feldman

      The defense brings a jurisdictional challenge based on the Rooker-Feldman

doctrine. Ocwen Br. at 8-10; see Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923); Dist.

of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). This doctrine rests on

the premise that the Supreme Court is the only federal court with appellate authority

over state-court decisions. Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 532 (7th

Cir. 2004). It prevents lower federal courts—such as this District Court—from

exercising jurisdiction over cases challenging state-court judgments entered before

the losing party files a federal suit. See Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005).

      Although the core of Rooker-Feldman is that it bars a party from directly

contesting a state-court judgment’s validity in a lower federal court, the doctrine also

applies when a party brings a federal case that is “closely enough related” to a state-

court judgment, even if the losing party is not directly asking the lower federal court



                                           8
to review the state judgment. Mains v. Citibank, 852 F.3d 669, 675 (7th Cir. 2017).

For example, if the federal plaintiff really is seeking relief for an injury that is caused

by the state-court judgment, then in effect the plaintiff really is seeking—

impermissibly—review of the judgment. Id. So the doctrine applies if there is “no way

for the injury complained of by a plaintiff to be separated from a state court

judgment.” Id. (quoting Sykes v. Cook Cty. Cir. Ct. Prob. Div., 837 F.3d 736, 742 (7th

Cir. 2016)). In contrast, if a suit seeks damages for independently unlawful conduct—

separate and apart from the state-court judgment—it should not be barred. See

Johnson v. Pushpin Holdings, LLC, 748 F.3d 769, 773 (7th Cir. 2014).

      There are some allegations in the complaint that suggest the Haddads might

have sought to invalidate the state court’s judgment of foreclosure, or otherwise

sought relief “inextricably intertwined” with the state court judgment. Exxon, 544

U.S. at 286 n.1 (quoting Feldman, 460 U.S. at 486). Many of the allegations in the

complaint present accusations of in the origination of the mortgage, fraud in the

foreclosure process, or the Haddad’s loss of the property more generally. See Compl.

¶ 138 at 24 (alleging that the “defendants agreed to and did conduct and participate

in the conduct of the enterprise’s affairs through a pattern of racketeering activity,

including the scheme to defraud the Plaintiffs of the property.”); id. ¶ 143 at 24

(“[T]he closing documents—note, mortgage and settlement statements—are fatally

defective and are fraudulently created to make money by deceiving the borrowers and

investors of the Trust.”); id. ¶ 6 at 26 (“This pattern of racketeering activity caused

the Plaintiffs to lose not only their home, the Property, but also all the investments



                                            9
they had made into the Property.”); id. ¶ 20 at 27 (“Option One carried out this

scheme not only in the origination of the Loan, but in the administration of the Trust

and the foreclosure of the Property.”); id. ¶ 21 at 27-28 (“Plaintiffs did not qualify for

the Loan and Block already knew this … Though Plaintiffs did not technically qualify

for the Loan, Block approved the Loan by hiking the value of the Property to justify

the Loan.”).

      But the Haddads’ briefing entirely abandons any attempt to challenge the state

foreclosure judgment or the validity of their mortgage loan: “The basis of the

foreclosure action was that Plaintiffs failed to make required payments under the

terms of the note and thereby defaulted on their mortgage loan. The Property was

foreclosed upon due to the Plaintiffs[’] default under the provisions of the loan

documents. The Plaintiffs do not and cannot challenge []or dispute the foreclosure.”

R. 77, Pls. Resp. at 8. So to the extent that Rooker-Feldman could apply to some of

the allegations and claims in the complaint, those allegations are no longer at issue.

      Allegations in the complaint that are not for injuries arising from the state

court judgment can survive Rooker-Feldman. It is worth pausing to note that not all

allegations related to a mortgage loan are necessarily inextricably linked with a state-

court foreclosure judgment. In Mains v. Citibank, for example, the Seventh Circuit

held that the borrower’s claim, which sought an accounting on the loan to determine

if the lender charged him improper late fees, did not run afoul of Rooker-Feldman,

because the late fees were imposed during the payment-plan period, well before the

foreclosure judgment was entered. Mains, 852 F.3d at 676. The remaining claims in



                                           10
this complaint are similar: “The breakdown of the Plaintiffs[’] 40-year marriage, their

declining health from [the] stress of the conspiracy and the loan were unconnected to

the foreclosure and occurred before the foreclosure terminated their interest in the

property.” Pls. Resp. at 9. To be sure, the question of whether the Haddads have

sufficiently pled those allegations and injuries is a different one, addressed below.

       Because the Haddads’ briefing substantially narrows the claims that are left,

Rooker-Feldman does not bar the suit.6


       6The   Defendants also argue that the suit is barred by claim preclusion. Ocwen Br. at
10-13. Because a state-court judgment is at issue here, the Court must analyze claim
preclusion under Illinois law. Illinois courts have three requirements for the application of
claim preclusion: “(1) there was a final judgment on the merits rendered by a court of
competent jurisdiction, (2) there is an identity of cause of action, and (3) there is an identity
of parties or their privies.” River Park, Inc. v. City of Highland Park, 703 N.E.2d 883, 889 (Ill.
1998). The Haddads pointed out in response that the state court foreclosure case involved
slightly different parties than this case. Pls. Resp. at 11. The state court foreclosure case was
brought by Wells Fargo Bank, N.A. as trustee for Option One Mortgage Loan Trust. See
Ocwen Exh. Q, Foreclosure Docket at 1. It is conceivable that Option One is in privity with
Wells Fargo, since Wells Fargo brought the state court suit as trustee for an Option One
trust. But it is almost impossible to determine based on the complaint alone whether all the
Defendants were somehow in privity with Wells Fargo and the Option One Mortgage Loan
Trust. See Compl. ¶ 2 at 3-¶ 15 at 4 (alleging some of the Defendants’ relationships to each
other, though not necessarily as they relate to this particular case); see also Oshana v. FCL
Builders, Inc., 994 N.E.2d 77, 83 (Ill. App. Ct. 2013) (“Privity [] exists when parties
adequately represent the same legal interests. There is no generally prevailing definition of
‘privity’ that the court can apply in all cases; rather, determining privity requires careful
consideration of the circumstances of each case.”) (cleaned up); Mount Mansfield Ins. Grp.,
Inc. v. American Int’l Grp., Inc., 865 N.E.2d 524, 529-30 (Ill. App. Ct. 2007) (reasoning that
the plaintiff’s sole shareholder may not have been in privity with it for claim preclusion
purposes except under certain conditions). The Defendants did not reply to this point. See R.
78, Ocwen Reply at 6-8. Especially given that it is the Defendants’ burden to prove claim
preclusion applies, Indian Harbor Ins. Co. v. MMT Demolition, Inc., 13 N.E.3d 108, 115 (Ill.
App. Ct. 2014) (“The burden of showing that res judicata applies is on the party invoking the
doctrine.”), the Court has no basis to dismiss the Haddads’ claims for claim preclusion.
        Finally, the Defendants argue that the Haddads do not have standing to challenge the
Defendants’ compliance with the Pooling and Servicing Agreement (PSAs) and underwriting
guidelines. Ocwen Br. at 13. The Seventh Circuit has previously held that for a PSA governed
by New York state law, like the one at issue here, “a mortgagor whose loan is owned by a
trust is not an intended beneficiary of a trust, and does not have standing to challenge the
trustee’s possession or status as assignee of the note and mortgage.” In re Jepson, 816 F.3d
                                               11
                               B. Statute of Limitations

       The Defendants also argue that the Haddads’ claims are barred by their

respective statutes of limitations. Ocwen Br. at 24-25. Usually, because a statute of

limitations defense is an affirmative defense, the proper way to analyze a dismissal

motion on that ground before summary judgment (if at all) is as a motion for judgment

on the pleadings under Federal Rule of Civil Procedure 12(c). Brownmark Films, LLC

v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012) (citing Brooks v. Ross, 578 F.3d

574, 579 (7th Cir. 2009)). It is true that a plaintiff is not required to plead facts in the

complaint to anticipate and defeat a statute of limitations defense. But when the

allegations of the complaint reveal that relief is barred by the applicable statute of

limitations, dismissal is appropriate. Indep. Tr. Corp. v. Stewart Info. Servs. Corp.,

665 F.3d 930, 935 (7th Cir. 2012); Jay E. Hayden Found. v. First Neighbor Bank, N.A.,

610 F.3d 382, 383 (7th Cir. 2010) (“[I]f it is plain from the complaint that the [statute

of limitations] defense is indeed a bar to the suit dismissal is proper without further

pleading.”) (citations omitted). Here, the Haddads have not argued that they need

discovery on the Defendants’ statute of limitations defenses or that these defenses

cannot be decided at this stage for any other reason. So the Court will consider the

Defendants’ arguments on this point.




942, 946 (7th Cir. 2016) (cleaned up); see also Compl. Exh. A, Excerpts from Trust PSA at 61
(“This Agreement shall be construed in accordance with the laws of the State of New York.”).
But, as with challenges to the foreclosure judgment, the Haddads have disclaimed any
challenge to the securitization of their loan. Pls. Resp. at 7-8. So the Court need not reach
this issue.
                                             12
      The statute of limitations for civil RICO claims filed in federal court is four

years, Agency Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S. 143, 149-156

(1987) (holding that a uniform statute of limitations of four years applies to all civil

RICO cases), and it begins to run when the plaintiff knows or should know of his

injury, Rotella v. Wood, 528 U.S. 549, 552-53 (2000). The statute of limitations does

not only begin to run, as the Haddads argue, “when a plaintiff is aware of both the

injury, the source of the injury, and that the injury is part of a pattern.” Pls. Resp. at

15. The case the Haddads cite for that proposition, Bivens Gardens Office Bldg., Inc.

v. Barnett Bank, Inc., 906 F.2d 1546, 1554-55 (11th Cir. 1990), embraced the “injury

and pattern discovery rule,” which was explicitly rejected by the Supreme Court in

Rotella, 528 U.S. at 553-54.

      The question here is when the Haddads should have known of their injury. The

Haddads’ proposed June 2014 date is based on the date they discovered the 2008

assignment of their mortgage-servicing rights from Ada Services to Sand Canyon

(filed by Wells Fargo in the underlying state-court case). See Compl. ¶ 94 at 17;

Compl. Exh. D, Sand Canyon Assignment at 3. But that date does not work, not just

because it seems to rely on the injury and pattern-discovery rule the Supreme Court

has rejected. Remember that the Haddads have explicitly stated that the injury they

allege is not the foreclosure of their home but the distress they experienced before the

foreclosure took place. Pls. Resp. at 7 (“The basis of the foreclosure action was that

Plaintiffs failed to make required payments under the terms of the note and thereby

defaulted on their mortgage loan. The Property was foreclosed upon due to the



                                           13
Plaintiffs[’] default under the provisions of the loan documents. The Plaintiffs do not

and cannot challenge []or dispute the foreclosure.”); id. at 9 (arguing that the

Haddads’ injuries included “[t]he breakdown of [their] 40-year marriage” and “their

declining health from [the] stress of the conspiracy and the loan,” and that those

injuries occurred before the foreclosure). So the date on which they lost their home,

or the date the foreclosure case was filed, are not the dates on which the first knew

or should have known of their injuries. Instead, they knew of the injuries before the

foreclosure case was filed.

       There are a few possible dates on which the Haddads might have known—or

on which they should have known—of the injuries alleged in the complaint. All of

those dates are more than four years before they filed the complaint on January 31,

2018. The most plausible date is likely when they first fell behind on their loan

payments. Although the exact date when they fell into default is not alleged in the

complaint,7 the Complaint does allege that the foreclosure case was filed on December

8, 2008, Compl. ¶ 93 at 17, so taking the facts in the complaint as true, the Haddads

defaulted on their mortgage loan in 2008 at the latest. Alternatively, they might have

discovered their injury in 2006, when they refinanced under what they alleged were

suspicious circumstances. See id. ¶ 81 at 15-16. Or maybe on May 1, 2008, when the

Haddads allege that the interest rate of their loan adjusted and their payments

increased dramatically. See id. ¶¶ 83-85 at 16. In any case, any possible date on which

the Haddads knew or should have known that they could not afford the loan and were


       7Inits state court foreclosure complaint, Wells Fargo alleged that the default occurred
on August 1, 2008. Ocwen Exh. Q, Foreclosure Docket at 5.

                                             14
feeling distress about it, was before the foreclosure case began in December 2008—

well over four years before this complaint was filed. So the Plaintiffs’ RICO claims

are barred by the statute of limitations.

                            C. Failure to State a Claim

      In the alternative, the Defendants argue that the Haddads’ complaint fails to

state RICO claims in Counts 1 and 2. For the sake of completeness, the Court will

address those arguments too. Count 1 claims that the Defendants violated RICO

under 18 U.S.C. § 1962(c). Compl. ¶ 1 at 25-¶ 25 at 28. A RICO claim under 18 U.S.C.

§ 1962(c) has four elements: “(1) conduct (2) of an enterprise (3) through a pattern (4)

of racketeering activity.” Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 655

(7th Cir. 2015).

      Count 2 is slightly different: it alleges that the Defendants conspired to violate

RICO under 18 U.S.C. § 1962(d). Compl. ¶¶ 1-5 at 29. Pleading a RICO conspiracy

claim requires a plaintiff to “allege that (1) the defendant agreed to maintain an

interest in or control of an enterprise or to participate in the affairs of an enterprise

through a pattern of racketeering activity, and (2) the defendant further agreed that

someone would commit at least two predicate acts to accomplish those goals.”

DeGuelle v. Camilli, 664 F.3d 192, 204 (7th Cir. 2011) (cleaned up). Where a plaintiff

has pleaded a RICO violation under 18 U.S.C. § 1962(c), an accompanying RICO

conspiracy claim requires that the complaint additionally allege an agreement. See

id. (“DeGuelle has properly alleged that his termination was proximately caused by




                                            15
a RICO predicate act of retaliation. We are therefore left to determine whether

DeGuelle’s complaint properly alleges an agreement.”).

                   1. Failure to Allege Fraud under Rule 9(b)

      For Count 1 to survive under the standard set out above, the complaint must

include allegations of a pattern of racketeering activity—that is, “a series of criminal

acts as defined by the statute.” United States v. Turkette, 452 U.S. 576, 583 (1981).

The Seventh Circuit has explained that “[a] pattern requires the commission of at

least two predicate acts of racketeering activity occurring within ten years of each

other.” DeGuelle, 664 F.3d at 199. RICO defines racketeering activity as any of the

specific racketeering acts set forth in 18 U.S.C. § 1961(1). The specific racketeering

activity in which the Haddads allege the Defendants engaged is “mail fraud and wire

fraud” under 18 U.S.C. §§ 1341 and 1343. Compl. ¶ 2 at 25. Section 1341 prohibits,

essentially, conducting fraud through the mail system. Section 1343, in turn,

prohibits transmitting communications used in a fraudulent scheme “by means of

wire, radio, or television communication in interstate or foreign commerce.” And

“because a RICO plaintiff must allege two predicate acts of fraud, she must satisfy

the requirements of Rule 9(b) twice.” Slaney, 244 F.3d at 599.

      The Seventh Circuit has warned that courts should not “take an overly rigid

view of the [Rule 9(b)] formulation,” and the requirements “may vary on the facts of

a given case.” Pirelli, 631 F.3d at 442. All the same, the complaint must plead the

circumstances of fraud “in detail.” DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th

Cir. 1990); see also, e.g., United States ex rel. Lusby v. Rolls-Royce Corp., 570 F.3d



                                          16
849, 853-54 (7th Cir. 2009) (deeming a complaint sufficient where it alleged five

contracts, the defendant’s promise that it intended to keep the contracts, the

defendant’s intent not to keep its promise, and the ways in which the defendant’s

performance did not meet its promise). The Defendants argue that the Haddads have

not met this requirement.

      Most of the allegations of fraud in the complaint are vague and fail to specify

any of the circumstances that amounted to the alleged fraud. For example, the

Haddads allege that the Defendants “created a scheme to defraud the Plaintiffs which

leveraged risk wherein the money used to fund the scheme was not the borrowers’

monthly mortgage payments on the loans in the Trust, but rather were the purchases

of various [residential mortgage-backed securities] that were not really backed by

anything.” Compl. ¶ 135 at 21-22. They argue that the Defendants thus committed

fraud “in the origination of Loan II, the creation and administration of the Trust, and

in the foreclosure of the Property.” Id. ¶ 136 at 22. Those allegations just set forth the

general scheme without any of the requisite particularity under Rule 9(b).

      The closest the complaint comes to describing a particular instance of fraud is

in its allegations that a Wells Fargo employee named Josh “informed the Plaintiffs

that the Property was worth $750,000, substantially more than the $87,000 fair

market value of the Property when Plaintiff[s] acquired the Property.” Compl. ¶ 73

at 15. But the Haddads first acquired the property in 1987. Id. ¶ 68 at 14. There is

no reason to believe that its purchase price in 1987 is a valid estimate of its value

almost 20 years later in 2005 and 2006, when the Haddads were considering



                                           17
refinancing. On the face of the complaint, there is no particular reason to assess

Josh’s statement as inaccurate—let alone that he fraudulently knew that it was

wrong and that he intended to mislead the Haddads.8 Relatedly, the Haddads allege

that H&R Block “hik[ed] the value of the Property to justify the loan,” id. ¶ 21 at 27-

28, and that “Option One inflate[d] the value of the Property to justify the making of

[the] Loan,” id. ¶ 137 at 22. These allegations provide even less detail than the one

above—there is no information provided on how, when, or in what context the

Defendants made the alleged misrepresentations—and they similarly fail to satisfy

Rule 9(b).

       So the Haddads have not pleaded mail or wire fraud sufficiently to meet the

standard set out in Rule 9(b) even once. But even if the Court could credit Josh’s

statement as the first act of racketeering, the Haddads have not alleged a second act

that satisfies Rule 9(b). In fact, it is not clear from the complaint what other criminal

activity the Haddads allege at all. As described above, the complaint describes the

general practice of residential mortgage securitization at some length, Compl. ¶ 1 at

5-¶ 67 at 14, but the Haddads have abandoned any claims based on the securitization

of the loans, see Pls. Resp. at 7-8. It also alleges facts about the servicing of the

mortgage trust and the alleged robo-signing of foreclosure documents. Id. ¶ 100 at

17-¶ 129 at 21. But the facts about the trust servicing do not seem to include any


       8And  in any case, it is important to note that a faulty home value estimate is not
necessarily a fraudulent statement of fact. See Patel v. Zillow, 915 F.3d 446, 448 (7th Cir.
2019) (“Zestimates are opinions, which canonically are not actionable” under the Illinois
Deceptive Trade Practices Act) (citing Sampen v. Dabrowski, 584 N.E.2d 493, 498 (Ill. App.
Ct. 1991) for the proposition that “where a valuation is explicitly labeled an estimate, there
is no deception”).
                                             18
allegations of wrong-doing—much less fraud—and the facts about robo-signing do not

include allegations that any document in this case was robo-signed. So there are no

successful allegations of mail or wire fraud in the complaint—much less a pattern of

racketeering activity.

      As a result, Count 1 must be dismissed for failing to satisfy Rule 9(b). And

Count 2, which requires an agreement to participate in that racketeering activity,

must be dismissed for the same reason.

         2. Failure to Allege Other RICO Elements under Rule 8(a)(2)

                           a. Other Elements of § 1962(c)

      There is at least one more reason why the complaint fails to sufficiently allege

a violation of 18 U.S.C. § 1962(c): the complaint does not plead an enterprise. An

enterprise is “a group of persons associated together for a common purpose of

engaging in a course of conduct.” Turkette, 452 U.S. at 583. An enterprise may be

informal and need not have a rigid hierarchy or chain of command, but it should have

“a purpose, relationships among those associated with the enterprise, and longevity

sufficient to permit these associates to pursue the enterprise’s purpose.” Boyle v.

United States, 556 U.S. 938, 946-48 (2009). A “truly joint enterprise where each

individual entity acts in concert with the others to pursue a common interest” is a

RICO enterprise; a “run-of-the-mill-commercial relationship where each entity acts

in its individual capacity to pursue its individual self-interest” is not. Bible, 799 F.3d

at 655-56 (finding that the plaintiff pled an enterprise where she “allege[d] a number

of facts permitting the reasonable inference that … [the defendants] work[ed] as a



                                           19
single enterprise.”). Facts that have led the Seventh Circuit to conclude that the

plaintiff has pled an enterprise include “an unusual degree of economic

interdependence among the entities,” id. at 656, and communication suggesting that

that the entities do not manage their business separately but in fact work together,

id. at 656’; see United Food and Comm. Workers Unions and Employers Midwest

Health Benefits Fund v. Walgreen Co., 719 F.3d 849, 854-55 (7th Cir. 2013) (finding

no allegation that the defendants were working on behalf of an enterprise where no

facts suggested “that officials from either company involved themselves in the affairs

of the other.”).

       The Haddads’ complaint does not allege facts that suggest anything more than

run-of-the-mill commercial relationships between the Defendants in this case. The

complaint does describe some of the relationships between the many defendants. See

Compl. ¶ 2 at 3-¶ 15 at 4. But those relationships, though at times convoluted and

many-layered, are just business-to-business relationships. There are no facts that

suggest any of the Defendants function together as a single enterprise. The complaint

insinuates that Wells Fargo proposed a refinance of the Haddads’ mortgage because

Option One knew about the Haddads’ financial situation. Compl. ¶¶ 79-80 at 15

(“Option One was aware of the Plaintiffs financial difficulties … [a]s such, there was

no coincidence that the Plaintiffs were targeted and solicited by the Enterprise for

the making of Loan II”). But the fact that Wells Fargo reached out to the Haddads

while they were falling behind on their mortgage does not necessarily suggest that

Wells Fargo knew from Option One that they were struggling financially, much less



                                         20
that Option One and Wells Fargo were operating as a single entity. The bottom line

is that the complaint fails to allege the type of close relationships and purpose

required for an enterprise.

      The Defendants also argue that the Haddads have not alleged they were

injured as a result of a RICO violation. Ocwen Br. at 19-20. The crux of the

Defendants’ argument is that the Haddads’ distress could not have been caused by

the 2006 refinance, because the refinance actually caused the Haddads’ payments to

go down. Id. It is not clear that comparing the payments immediately before and after

the refinance is the right approach to take—the Haddads’ claim is that they

refinanced in 2006 to an adjustable-rate mortgage. Compl. ¶ 83 at 16. And they allege

that after the interest rate adjusted in 2008, the total payment, including principal,

interest, property taxes, and insurance, was $4,617.89. Id. ¶ 84 at 16. That amount

is higher than even the Defendants’ calculation of their pre-refinance payments,

$4,332.28. See Ocwen Br. at 19.9 So it is feasible that the refinance was a cause of the

Haddads’ hardship and stress. But the Court need not decide whether the Haddads

have adequately pled that element of their RICO claims, because of the other grounds

on which the RICO claims founder.

      Even accepting the allegations in the complaint as true, the Haddads have not

adequately pled an enterprise or a pattern of racketeering activity. So Count 1 must

be dismissed on this alternative ground.




      9The  Court does not rely on the Defendants’ numbers here for the reasons explained
above at note 5.

                                           21
                          b. Agreement under § 1962(d)

      Count 2 also fails to allege that any of the Defendants agreed with each other

to violate RICO, as required under 18 U.S.C. § 1962(d). A conspiracy claim under 18

U.S.C. § 1962(d) “may be shown by proof that the defendant, by his words or actions,

objectively manifested an agreement to participate, directly or indirectly, in the

affairs of an enterprise, through the commission of two or more predicate crimes.”

DeGuelle, 664 F.3d at 204 (cleaned up).

      Because the complaint does not sufficiently allege an enterprise or pattern of

racketeering activity, Count 2 is doomed to fail. But even if the complaint had

successfully pled a substantive RICO violation in the first instance, it lacks

allegations that lead to an inference of an agreement between any of the Defendants

(with each other or with a distinct enterprise) to participate in a conspiracy “through

the commission of two or more predicate crimes.” DeGuelle, 664 F.3d at 204 The

complaint alleges that the Defendants “conspired to originate Loan II, knowing it was

bound to default and lead to foreclosure and created false documents to execute the

Loan and foreclose.” Compl. ¶ 2 at 39. It is unclear whether there are sufficient facts

alleged to support the claim that the Defendants acted together in originating

Loan II. But even if there were, to avoid Rooker-Feldman, the Defendants have

acknowledged that the debt was valid and the foreclosure was proper. Pls. Resp. at 8.

After that, there does not appear to be any agreement left, much less one to

participate in an enterprise engaging in mail or wire fraud. The Haddads have failed

to plead Count 2.



                                          22
                               D. State Law Claims

      With Counts 1 and 2 dismissed, the remaining claims are the state law claims:

civil conspiracy, intentional infliction of emotional distress, and loss of consortium.

But now that the federal law claims have been dismissed, the usual presumption

kicks in: “when the federal claims are dismissed before trial, there is a presumption

that the court will relinquish jurisdiction over any remaining state law claims.”

Dietchweiler by Dietchweiler v. Lucas, 827 F.3d 622, 631 (7th Cir. 2016) (per curiam)

(citing cases). This presumption is expressed in 28 U.S.C. § 1367(c)(3), which provides

for the discretionary relinquishment of jurisdiction over state claims when the claims

providing original jurisdiction have been dismissed. Here, Counts 1 and 2 created

federal-question jurisdiction, and the Haddads have not asserted diversity. Given

that there is no basis for jurisdiction without Counts 1 and 2, there is no good reason

to hang onto the state claims: there will be no statute of limitations bar because of

Illinois’s savings statute, 735 ILCS 5/13-217, the Court has not spent significant

judicial resources on the state law claims, and it is not clear how they should be

decided. See Williams Elecs. Games, Inc. v. Garrity, 479 F.3d 904, 906-07 (7th Cir.

2007). Because the federal claims have been dismissed, this Court also relinquishes

supplemental jurisdiction over the state law claims.

                                   IV. Conclusion

      For the reasons stated above, the RICO claims in the Plaintiffs’ complaint are

dismissed on statute of limitations grounds. Ordinarily, a plaintiff is permitted to

submit an amended complaint after a first dismissal, but this dismissal is based on



                                          23
the statute of limitations grounds (and, remember, the Haddads did not argue that

they needed discovery to respond to that defense), so no amended complaint could fix

the problem. In the alternative, the RICO claims also fail to state a claim under Rule

12(b)(6). Lastly, the Court relinquishes supplemental jurisdiction over the state law

claims, so those claims are dismissed without prejudice to the Haddads’ refiling of

them in state court. The status hearing of April 26, 2019 is vacated. A separate

judgment will be entered on the docket.

                                                    ENTERED:



                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: March 29, 2019




                                          24
